Citation Nr: 0605810	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for the 
service-connected bilateral hearing loss.

2.  Entitlement to separate compensable evaluations for the 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from February 1962 to February 
1966.

This appeal arises from ratings decisions of the St. Paul, 
Minnesota Regional Office (RO).

The issue of entitlement to separate compensable evaluations 
for tinnitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  On a VA audiology evaluation conducted in October 2004, 
the veteran had Level II hearing loss of the right ear.  

3.  On a VA audiology evaluation conducted in October 2004, 
the veteran had Level XI hearing loss of the left ear.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10% for the service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the authorized VA audiological evaluation in October 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
80
95
LEFT
70
80
70
100
NR

Speech audiometry revealed speech recognition ability of 92% 
in the right ear and of 24% in the left ear.  The average 
threshold at 1000, 2000, 3000, and 4000 Hertz was 66 decibels 
in the right ear and 89 decibels in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss that is likely related to noise exposure while in the 
service.  His tinnitus was also deemed likely to be related 
to military service.

The veteran's claim for a higher rating for hearing loss 
arose following the assignment of an initial disability 
rating.  On an original claim, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves ratings 
assigned in connection with the original grant of service 
connection for hearing loss, the Board will follow the 
mandates of the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4 (2005).  Separate diagnostic codes 
identify the various disabilities.  Under 38 C.F.R. § 4.1, 
each disability must be viewed in relation to its history, 
and the limitation of activity imposed by the disabling 
condition must be emphasized.  Pursuant to 38 C.F.R. § 4.2, 
medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  
According to 38 C.F.R. § 4.7, where there is a question as to 
which of two disability evaluations shall be applied, the 
lower evaluation is to be assigned unless the disability 
picture more nearly approximates the criteria required for 
the higher rating.

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 
6100.  The Board notes that the criteria for evaluating 
hearing impairment call for the consideration of the results 
of examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  The assignment of a disability evaluation for 
hearing loss is thereby achieved by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The regulations provide that hearing tests will be 
conducted without hearing aids.  They also address 
exceptional patterns of hearing loss, one of which is shown 
to exist in the veteran's left ear in the instant claim.

An exceptional pattern of hearing loss occurs when the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86.  An ear manifesting an exceptional 
pattern of hearing impairment can be scored using Table VIA 
if it generates a higher numeric rating to apply to Table 
VII.  In the case at issue, hearing loss in the veteran's 
left ear- with puretone thresholds for 1000, 2000, 3000, and 
4000 Hz at 80 dB, 70 dB, 100 dB, and NR (no response)- meets 
the first standard to be considered an exceptional pattern.  
38 C.F.R. § 4.86(a).  However, because the Level VIII hearing 
loss that Table VIA would assign is lower than rating given 
under Table VI, the Board will apply the Table VI rating 
system in the present case.

Based on the October 2004 VA audiometric examination 
findings, the scores compute to a Level II hearing loss in 
the right ear and a Level XI hearing loss in the left ear; in 
combination, these ratings warrant a 10% schedular evaluation 
for the degree of hearing impairment demonstrated.  Moreover, 
the medical evidence does not support the assignment of a 
staged rating under the Fenderson case, as audiological 
evaluations indicate that a 10% rating is appropriate for the 
entire period covered by the June 2004 filing of the claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 10% for bilateral hearing loss.


EXTRASCHEDULAR EVALUATION

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the extraschedular evaluation provisions of 38 
C.F.R. § 3.321(b)(1) (2005).  The Board finds that, in this 
case, the disability picture is not so exceptional or unusual 
as to warrant an evaluation on an extraschedular basis.  In 
point of fact, the veteran has not been hospitalized for his 
hearing loss. Moreover, while symptoms bother the veteran, 
there is no evidence that hearing loss precludes the veteran 
from being employed or that he has lost significant time from 
work due to this disability.

In short, there is nothing in the record to suggest that the 
veteran's service connected hearing loss causes problems that 
were not contemplated by the pertinent rating criteria and 
the currently assigned evaluation.  Thus, extraschedular 
consideration is not warranted in this case.


VCAA

With regard to the issue of entitlement to an initial higher 
rating for the service-connected bilateral hearing loss, the 
Board notes that on December 22, 2003, VA's Office of General 
Counsel issued precedential opinion VAOPGCPREC 8-2003.  This 
opinion held that if VA receives a notice of disagreement 
that raises a new issue in response to a notice of its 
decision on a claim for which VA has already given § 5103(a) 
notice, § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved.  
Section 5103(a) does not, however, require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-2003.

In this case, the veteran filed a notice of disagreement 
requesting a higher initial rating for the service-connected 
bilateral hearing loss following the issuance of the November 
2004 rating decisions that granted entitlement to service 
connection for bilateral hearing loss.  The claim for a 
higher initial rating is properly construed as a 
"downstream" element or claim stemming from the initial 
claim for service connection benefits.  As the RO provided § 
5103(a) notice relative to the initial claim for service 
connection benefits (see September 2004 RO letter), the 
holding in VAOPGCPREC 8-2003 applies in this case and VCAA 
notice requirements do not further apply.  

VA still has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty to assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulations sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The veteran has not 
requested a hearing.  Accordingly, the Board finds that the 
evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, a VA audio examination 
was conducted in October 2004.  The Board finds that the 
evidence of record is adequate to fully and fairly evaluate 
the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran another examination.  As another 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty to assist obligations with respect to 
medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty to assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to an initial rating in excess of 10% for the 
service-connected bilateral hearing loss is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
separate compensable evaluations for his service-connected 
tinnitus.

By rating decision in November 2004, entitlement to service 
connection for tinnitus was granted and a 10% evaluation was 
assigned from June 30, 2004.  A timely notice of disagreement 
was received in November 2005 with regard to the issue of 
whether separate compensable ratings should be assigned for 
tinnitus of each ear.  See 38 C.F.R. § 20.201 (2005).  

By way of Chairman's Memorandum No. 01-05-08 (April 28, 
2005), the Chairman of the Board, as directed by the 
Secretary, imposed a temporary stay on the adjudication of 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10% is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not persistent for purposes of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Because the veteran's claim was filed 
in June 2004, the stay does not apply to the instant claim.  

The Board cannot, however, adjudicate the veteran's claim on 
its merits.  While the veteran has filed a timely notice of 
disagreement, he has not yet been issued a statement of the 
case and has not filed a substantive appeal.  Therefore, this 
appeal is not perfected and must be remanded.  The RO must 
provide the veteran with a statement of the case dealing with 
the additional issue of entitlement to separate compensable 
ratings for tinnitus.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  (When a notice of disagreement is filed, the 
Board should remand rather than refer the issue to the RO for 
issuance of a statement of the case.)

Accordingly, the case is REMANDED for the following action:

With regard to the November 2004 rating 
decision, the veteran should be provided 
with a statement of the case which 
conforms with the requirements of 38 
U.S.C.A. § 7105(d)(1) concerning the 
issue of whether separate 10% ratings are 
warranted for tinnitus.  In particular, 
the statement of the case should provide 
the veteran and his representative with a 
discussion of how applicable laws and 
regulations affect the RO's decisions and 
a summary of the reasons and bases for 
such decisions.  The veteran and his 
representative should be given an 
opportunity to respond to the statement 
of the case, and they should be advised 
that a timely substantive appeal must be 
submitted if he elects to have the Board 
consider this matter.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


